Citation Nr: 0118292	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  99-25 422A	)	DATE
	)
	)


THE ISSUES

1.  Whether a March 1985 decision by the Board of Veterans' 
Appeals (Board) denying the veteran's claim of service 
connection for an acquired psychiatric disorder, should be 
revised on the ground of clear and unmistakable error (CUE).

2.  Whether a June 1991 decision by the Board denying the 
veteran's application to reopen a claim of service connection 
for an acquired psychiatric disorder, should be revised on 
the ground of CUE.


REPRESENTATION

Moving Party Represented by:  Susan Paczak, Attorney at Law


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from August 1980 to August 
1981.

This matter is before the Board from December 1999 and April 
2000 motions of the veteran's representative in which she 
alleges CUE in a March 1985 Board decision that denied 
entitlement to service connection for an acquired psychiatric 
disorder and a June 1991 Board decision that denied an 
application to reopen a claim of service connection for an 
acquired psychiatric disorder.

(The Board notes that, while the December 1999 and April 2000 
motions stated they were motions for CUE in, among other 
things a "March 1991" Board decision, the only decision 
issued by the Board in 1991 was its "June 1991" decision.  
Therefore, the Board is assuming that the motion intended to 
allege CUE in the Board's June 1991 decision and will proceed 
accordingly.) 


FINDINGS OF FACT

1.  As to the claim that the Board erred by not granting 
service connection for an acquired psychiatric disorder in 
the March 1985 decision, the movant has not alleged that the 
facts as they were known at the time of the March 1985 
decision were not before the Board, or that the Board 
incorrectly applied the extant statutory and regulatory 
provisions at the time of the decision, nor has she asserted 
how, but for any alleged error, the outcome the decision 
would have been different.

2.  As to the claim that the Board erred by not reopening a 
claim of service connection for an acquired psychiatric 
disorder in the June 1991 decision, this question was 
subsequently considered by the United States Court of Appeals 
for Veterans Claims (COVA) in December 1992, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in September 1994, and COVA in January 1995 and 
these courts ultimately affirmed the Board's June 1991 
denial. 


CONCLUSIONS OF LAW

1.  The motion for CUE in the March 1985 Board decision that 
denied service connection for an acquired psychiatric 
disorder is legally insufficient and is dismissed without 
prejudice.  38 U.S.C.A. § 7111 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 20.1400, 20.1403, 20.1404, 20.1405, 20.1409(b) 
(2000).

2.  The claim of CUE in the June 1991 Board decision that 
denied an application to reopen a claim of service connection 
for an acquired psychiatric disorder is legally insufficient 
and denied.  38 U.S.C.A. § 7111 (West 1991 & Supp. 2000); 38 
C.F.R. § 20.1400(b)(1) (2000); Sabonis v. Brown, 
6 Vet. App. 426 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The movant  alleges CUE in the March 1985 Board decision 
which denied service connection for an acquired psychiatric 
disorder and in the June 1991 Board decision which denied an 
application to reopen a claim of service connection for an 
acquired psychiatric disorder.

Initially, the Board notes that its March 1985 and June 1991 
decisions are final.  See 38 U.S.C.A. §§ 7103, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. § 20.1100 (2000).  Moreover, 
until recently, Board decisions were subject to attack only 
by appeal to COVA or by motion to the Board for 
reconsideration.  Section 3.105(a) did not apply to Board 
decisions, and they were not subject to review for CUE.  
Smith v. Brown, 35 F.3d 1516, 1520-7 (1994).

However, effective November 21, 1997, the provisions of Pub. 
L. No. 105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. 
§ 7111 (West Supp. 1999)) permit challenges to decisions of 
the Board on the grounds of CUE.  Final regulations amending 
the Rules of Practice before the Board were promulgated and 
became effective February 12, 1999, providing for procedures 
to challenge prior Board decisions on the basis of CUE.  
64 Fed. Reg. 2134-2141 (1999).  It is apparent, however, that 
Congress, in creating § 7111, intended VA to follow the 
established case law defining CUE.  64 Fed. Reg. 2137 (1999); 
Donovan v. West, 158 F.3d 1377, 1382-83 (Fed. Cir 1998).

As to pleading CUE, if the movant wishes to reasonably make a 
motion for CUE, there must be some degree of specificity as 
to what the alleged error is and, unless it is the kind of 
error that, if true, would be CUE on its face, persuasive 
reasons must be given as to why one would be compelled to 
reach the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  If the error alleged is not the type of error 
that, if true, would be CUE on its face, if the movant is 
only asserting disagreement with how the Board evaluated the 
facts before it, if the movant has only alleged a failure on 
the part of the Board to follow regulations, if the movant 
has only alleged a failure on the part of VA to fulfill its 
duty to assist, or if the movant  has not expressed with 
specificity how the application of cited laws and regulations 
would dictate a "manifestly different" result, the motion 
should be dismissed without prejudice because of the absence 
of a legally sufficient pleading.  38 C.F.R. §§ 20.1404(b), 
20.1409(b); Disabled Am. Veterans v. Gober, 234 F.3d 682 
(Fed. Cir 2000); Also see Luallen v. Brown, 8 Vet. App. 92 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

After filing a correctly pleaded motion for CUE, to prevail 
on that motion the movant must show that either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  Russell v. 
Principii, 3 Vet. App. 310, 313 (1992).  The movant must 
assert more than a mere disagreement as to how the facts were 
weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).

I.  CUE in the March 1985 Board Decision

The movant explained the basis of the allegation of CUE as 
follows.  First, she argues that the Board improperly applied 
the presumption of soundness doctrine, know contained at 38 
U.S.C.A. § 1111, because the veteran's entrance examination 
was negative for reports and/or a diagnosis of a pre-existed 
psychiatric disorder and the only evidence in the record that 
it did pre-exist military service where the veteran's in-
service statements to physicians reporting his pre-service 
psychiatric problems.  It is argued that the foregoing 
evidence could not amount to clear and unmistakable evidence 
to rebut the presumption of soundness.  Secondarily, she 
argues that the Board improperly applied the rules governing 
aggravation, know contained at 38 U.S.C.A. § 1153, because 
there was no evidence that the veteran's psychiatric disorder 
was not aggravated by his military service.

In summary, the movant contends, that the March 1985 Board 
decision which denied service connection for an acquired 
psychiatric disorder committed CUE because the Board failed 
to adjudicate the claim in accordance with the presumption of 
soundness regulations, found in 1985 at 38 U.S.C. §§ 311, 337 
(West 1982 & Supp. 1985) (currently found at 38 U.S.C.A. 
§ 1111 (West 1991)) and the aggravation regulations, found in 
1985 at 38 U.S.C. §§ 311, 353 (West 1982 & Supp. 1985) and 38 
C.F.R. § 3.306 (1984) (currently found at 38 U.S.C.A. § 1153 
(West 1991) and 38 C.F.R. § 3.306 (2000)).

The Board finds that the movant has not raised a legally 
sufficient motion for CUE.  She has failed to shown that the 
correct facts, as they were known at the time of the Board 
decision, were not before the adjudicator, or that the 
statutory or regulatory provisions then extant were 
incorrectly applied.  Neither has she provided reasons as to 
why one would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that the result of that 
adjudication would have been manifestly different but for an 
error.  Instead, the movant has merely made non-specific 
"allegations of failure to follow regulations."  38 C.F.R. 
§ 20.1404(b).

In short, the movant's allegations are merely that the Board, 
applying the relevant regulations, should have granted the 
veteran's claim at that time.  This argument does not 
suffice.  The Board finds that alleged errors are not the 
kind of errors that would be CUE on its face.  Fugo at 44. 

Tellingly, a review of the 1985 decision discloses the 
following evidence discussed by the Board.  First, as to 
service medical records, the Board reported that the veteran 
was first hospitalized for an evaluation to rule out 
schizophrenia in June 1981 - approximately ten months after 
his August 1980 entry into military service.  (While the 
Board noted that an earlier, May 1981, record reported that 
the veteran had been referred to the mental health clinic, 
the Board also noted that that referral was to obtain 
biofeedback for a back problem.)  The Board noted that, while 
hospitalized, the veteran reported a pre-service history of 
psychiatric problems beginning in tenth grade and continuing 
until a period of hospitalization.  The Board noted that the 
veteran was diagnosed with, among other things, schizophrenia 
and "deterioration from a previous level of functioning (10th 
grade)."  Next, it was reported that a July 1981 medical 
board report diagnosed schizophrenia, stated that the date of 
origin of the schizophrenia was undetermined, and raised 
questions as to whether the schizophrenia was service 
incurred, aggravated, or pre-existed service.  Thereafter, 
the Board noted that that a Physical Evaluation Board 
concluded that the schizophrenia pre-existed military service 
and was not aggravated by military service.  As to post-
service medical evidence, the Board decision observed that 
the veteran had complaints, diagnoses, and/or treatment for 
schizophrenia beginning in August 1983.  On examination, 
during that initial post-service period of hospitalization, 
it was noted that the veteran "felt as though part of his 
symptoms began years prior to his military service." The 
Board also noted that, at his personal hearing, the veteran 
reported that he had had hallucinations prior to service 
brought about by the death of his mother and being sent to 
live with his grandparents and the veteran opined that his 
adverse symptomology began again ten months after his entry 
into military service and were brought about by being yelled 
at by his instructors.  At that time, the veteran's 
representative also submitted an October 1983 letter from a 
professor of psychology who, by references to a book, 
asserted that hallucinations could have occurred in a normal 
person.  Lastly, the Board observed that statements from the 
veteran's father, pastor, and a friend of the veteran's 
father where of evidence and these statements attested to the 
veteran's good reputation, integrity, and honesty as well as 
the practice of his faith.

As to the presumption of soundness, the controlling law in 
1985 provided as follows.  "Every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service."  38 U.S.C. § 311 (West 1982). 

With the above rule in mind, the 1985 Board decision noted 
that in-service treatment for schizophrenia included claims 
by the veteran that he had experienced hallucinations and 
other symptoms prior to his entry into service.  The 1985 
Board also reported that that the veteran, at his personal 
hearing, had reported pre-service hallucinations.  The Board 
concluded that "a longitudinal view of the veteran's symptoms 
before, during, and after service clearly rebuts the 
presumption of soundness and establishes that the veteran's 
schizophrenia was manifested, although not treated, prior to 
his entry into service."

As seen above, because the correct facts, as they were known 
at the time, were before the Board and because the statutory 
and regulatory provisions extant at the time were correctly 
applied, the movant's claim for CUE cannot prevail given the 
current record.  Eddy v. Brown, 9 Vet. App. 52 (1996); 
Russell v. Principii, 3 Vet. App. 310 (1992).

(Interestingly, COVA would subsequently hold that, as in the 
current appeal, an appellant's admissions, made during 
clinical evaluations, of a pre-service history of psychiatric 
problems, represented clear and unmistakable evidence 
sufficient to rebut the presumption of soundness.  See Doran 
v. Brown, 6 Vet. App. 283, 286 (1994).)

As to aggravation, the controlling law in 1985 provided that 
a "preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C. § 353 (West 1982 & Supp. 1985).  And, VA 
regulations stated that a "preexisting injury or disease will 
be considered to have been aggravated by . . . service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease."  
38 C.F.R. § 3.306(a) (1984).  Moreover, where as here, the 
veteran had only peacetime service, the "specific finding 
requirement that an increase in disability is due to the 
natural progress of the condition will be met when the 
available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing cause or 
influence peculiar to military service.  Consideration will 
be given to the circumstances, conditions, and hard- ships of 
service."  38 C.F.R. § 3.306(c) (1984).

With the above rules in mind, the March 1985 Board decision 
noted that the evidence of record showed that veteran 
suffered "an acute exacerbation of his psychiatric disorder 
during service, but the disability resulting from his 
schizophrenia did not increase in severity during service.  
Rather, he returned to his previous level of functioning."  
The Board concluded that "schizophrenia preexisted service 
and was not aggravated therein."

Tellingly, given a record which was devoid of any evidence 
that the veteran's pre-existing schizophrenia increased in 
severity beyond its normal progression during military 
service, the Board was justified in concluding that the 
presumption of aggravation did not attach to the veteran's 
claim.  See 38 U.S.C. §§ 311, 353 (West 1982 & Supp. 1985) 
and 38 C.F.R. § 3.306 (1984); 38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (2000) (aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.).

As seen above, because the correct facts, as they were known 
at the time, were before the Board and because the statutory 
and regulatory provisions extant at the time were correctly 
applied, the movant's claim for CUE cannot prevail given the 
current record.  Eddy v. Brown, 9 Vet. App. 52 (1996); 
Russell v. Principii, 3 Vet. App. 310 (1992).

(Interestingly, COVA would also subsequently hold that, 
"temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to symptoms, is worsened."  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).)

Consequently, the above arguments do not raise a valid motion 
for CUE.  Fugo at 44.  Where, as here, the determinative 
issue is "not evidentiary but legal, i.e., has the appellant 
complied with the legal requirements to plead a CUE claim," 
and the movant  has failed to meet the legal requirement, the 
motion must be dismissed without prejudice.  Disabled Am. 
Veterans v. Gober, 234 F.3d 682 (Fed. Cir 2000); 38 C.F.R. 
§§ 20.1404(b), 20.1409(b).

II.  CUE in the June 1991 Board Decision

As to the claim that the Board erred by not reopening a claim 
of service connection for an acquired psychiatric disorder in 
the June 1991 decision, the Board notes that the very same 
issue addressed by the Board in June 1991 was subsequently 
addressed by COVA and the Federal Circuit.  Moreover, while 
COVA in December 1992 vacated and remanded the Board's June 
1991 decision, which denied a claim to reopen for failing to 
consider CUE, a subsequent September 1994 decision by the 
Federal Circuit summarily reversed COVA's December 1992 
decision.

Consequently, the Board's June 1991 denial of the claim to 
reopen is no longer subject to challenge on the basis of CUE.  
This is true because this decision has been appealed to and 
decided by a court of competent jurisdiction that affirmed 
the Board's denial.  See 38 C.F.R. § 20.1400(b)(1) (2000).  
As a matter of law, the June 1991 Board decision addressing 
the same issue that the Federal Circuit summarily reversed 
can not be challenged on the basis of CUE.  Id; Also see, for 
e.g., VAOPGCPREC 14-95, 60 Fed. Reg. 43187 (1995) (a claim of 
clear and unmistakable error under 38 C.F.R. § 3.105(a) 
concerning a final, unappealed RO decision may not be 
considered where the Board has reviewed the entire record of 
the claim following subsequent reopening and has denied the 
benefit previously denied in the unappealed decision).  As a 
result, the moving parties' claim, which poses such a 
challenge, must be denied as legally insufficient.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

The motion to revise or reverse the March 1985 decision of 
the Board, which denied service connection for an acquired 
psychiatric disorder, is legally insufficient and is denied.

The claim to revise or reverse the June 1991 decision of the 
Board, which denied an application to reopen a claim of 
service connection for an acquired psychiatric disorder, is 
legally insufficient and is denied. 



		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals

 



